          Case 1:20-cv-03315-ER Document 125 Filed 03/04/21 Page 1 of 1




By ECF                                                                March 4, 2021

The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, N.Y. 10007


       Re: Fernandez-Rodriguez et al. v. Licon-Vitale, No. 20 Civ. 3315 (ER)

Dear Judge Ramos:

       The parties in the above-captioned action write jointly to request that the Court extend
the deadline to file a joint letter regarding the need for further discovery in this litigation from
March 5, 2021, to March 19, 2021.

       Respondent completed production of email documents for all custodians on March 2,
2021. The parties are now engaged in productive meet and confer discussions regarding
additional discovery necessary for this litigation. The parties endeavor to reach a compromise
on additional discovery requests and a proposed discovery schedule, and seek a two-week
extension in order to continue their discussions.




                                                                      Respectfully submitted,
                                                                      s/ Arlo Devlin-Brown
                                                                      Arlo Devlin-Brown
                                                                      Andrew A. Ruffino
                                                                      Alan Vinegrad
                                                                      Timothy C. Sprague
CC:    Counsel for Respondent by ECF.




                  x



       3/4/2021
